Citation Nr: 1024952	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  03-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee disability.   

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).   

4.  Entitlement to service connection for a disability manifested 
by painful menses.    

5.  Entitlement to service connection for pes planus.   

6.  Entitlement to service connection for a back disability.  

7.  Entitlement to service connection for a neck disability

8.  Entitlement to service connection for a psychiatric disorder 
to include post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to July 1984.  

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in January 2002 and 
later by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).

In April 2005, the Board granted service connection for migraine 
headaches, and denied service connection for decreased visual 
acuity, disability manifest by internal bleeding, disability 
manifested by poor memory, heart murmur, scar of the left lung, 
pes planus, residuals of surgery of the left neck, including 
arthritis or bursitis, PTSD, disability manifested by insomnia, 
residuals of a back injury, and residuals of an injury of the 
left hip.  The Board also remanded service connection claims for 
disability manifested by prolonged menses, residuals of a right 
knee injury, residuals of a left knee injury, and COPD.

The Veteran appealed the issues denied by the Board to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2005 Joint Motion to the Court, the VA Secretary and the 
Veteran, through an attorney, requested that the Board's decision 
denying the service connection claims be vacated and the case be 
returned to the Board for further action.  The Court granted that 
motion later in December 2005.  In July 2006, the Board remanded 
the appeal to the RO for further development pursuant to the 
Joint Motion. 

In a March 2008 Decision, the Board denied entitlement to service 
connection for an eye disability, internal bleeding, memory loss, 
heart murmur, a left lung disability, and a left hip disability.  
The claims for service connection for a right knee disability, 
left knee disability, COPD, painful menses, pes planus, a neck 
disability, a back disability, and a psychiatric disorder to 
include PTSD were remanded to the RO for additional development.   

In an April 2005 decision, the Board granted the Veteran's 
claim of service connection for migraine headaches.  It 
appears, however, that the RO may have misinterpreted the 
Board's determination because, to date, there is no 
indication in the claims folder that the RO has 
implemented the Board's favorable action.  As such, the RO 
must assign a disability rating and effective date for the 
Veteran's service-connected migraine headaches; the claim 
of service connection was filed in June 2000.  The Board 
notes that doing so is particularly significant because 
the claims folder shows treatment for the condition 
subsequent to the Board's grant of service connection, and 
because the Veteran has a pending claim of entitlement to 
a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).

The appeal of entitlement to service connection for a back 
disability is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  There is no current diagnosis of a right knee disability.

2.  There is no current diagnosis of a left knee disability.

3.  There is no current diagnosis of a respiratory disorder to 
include COPD.

4.  The currently demonstrated adenomyosis manifested many years 
after service and is not related to disease or injury in service.  

5.  There is no evidence of a current diagnosis of menometromegia 
or evidence of current irregular menses.  

6.  The pes planus of the feet existed prior to service and there 
is no competent evidence that these disabilities increased in 
severity during service beyond the natural progression of the 
disease.  

7.  The currently demonstrated neck disability first manifested 
many years after service and is not related to disease or injury 
in service.  

8.  The preponderance of the evidence shows that the Veteran does 
not have a psychiatric disability, to include PTSD, which is 
related to or had its onset in service.  


CONCLUSIONS OF LAW

1.  A right knee disability is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  

2.  A left knee disability is not due to disease or injury that 
was incurred in or aggravated by active service; nor may it be so 
presumed.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2009).  

3.  A respiratory disorder to include COPD was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 

4.  A disability manifested by painful menses to include 
menometromegia, adenomyosis, and irregular menses was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009). 

5.  The pes planus were not aggravated by active service.  
38 U.S.C.A. §§ 1111, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.306 (2009). 

6.  A neck disability was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).  

7.  A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided 
VCAA notice letters to the Veteran in January 2001, August 2001, 
March 2003, May 2004, April 2005, August 2006, and April 2008.  
The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection, 
as well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit evidence 
in support of her claims to the RO.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in April 2008.  The claims were readjudicated in 
the October 2006 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

The record shows that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of her claims.  
Thus, there is no prejudice to the Veteran in the Board's 
considering this case on its merits.  Therefore, the Board finds 
the duty to notify provisions of the VCAA have been fulfilled, 
and any defective notice is nonprejudicial to the Veteran and is 
harmless error.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and personnel records were obtained.  The 
private records from Rehabilitation Associates, V. Clinic, and 
U.M.M.C. were obtained and associated with the claims folder.  
Also of record are a D.D.S. examination and a November 1984 VA 
examination report.  The Social Security Administration informed 
VA that the Veteran was not receiving any benefits.  There is no 
identified relevant evidence that has not been obtained for 
review.  VA examinations were performed in 2004 and 2009 in order 
to obtain medical evidence as to the nature and etiology of the 
claimed disabilities.      

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of these 
claims.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disability initially diagnosed after service when all of the 
evidence shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).   

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if arthritis or a disease of the nervous system became manifest 
to a degree of 10 percent or more within one year from the date 
of the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  If a preexisting disorder is noted upon entry into 
service, and the claimant brings a claim for service connection 
on the basis of aggravation under section 1153, the burden falls 
on the claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2009).

In the case of any Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization of 
the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2009). 

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the Veteran's 
assertion that the stressful event occurred.  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996). 

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest that 
he was, in fact, exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002).  In other words, the Veteran's presence 
with the unit at the time such attacks occurred corroborates his 
statement that he experienced such attacks personally.  A 
stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for right and left knee disabilities

The Veteran asserts that she has left and right knee disabilities 
that are related to her period of service.  She asserts that she 
injured her knees in service in physical training.  See the 
August 2000 statement by the Veteran.  

However, the Veteran has presented no medical evidence showing 
that she currently has a left or right knee disability.  Service 
treatment records are silent for complaints, symptoms or 
diagnosis of a right or left knee disability.  Enlistment 
examination in February 1981 indicates that examination of the 
lower extremities was normal.  The July 1984 separation 
examination report notes that examination of the lower 
extremities was normal.  She reported "no" when asked if she 
had a locked or trick knee, swollen or painful joints, or bone, 
joint or other deformity.  

A November 1984 VA examination report notes that the Veteran 
reported having tendonitis in the knees but she stated that this 
did not bother her anymore.  Examination of the musculoskeletal 
system was normal.  There was normal range of motion in the lower 
extremities.  

There is no evidence of a diagnosis of arthritis of the knees 
within one year of service separation.  Thus, entitlement to 
service connection for such disability may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Veteran was afforded a VA examination in June 2009 to 
determine the nature and etiology of the claimed knee 
disabilities.  The examiner found no objective evidence of 
impairment of the knees.  X-ray examination of the knees revealed 
no abnormalities.  

Private records show that the Veteran has had complaints of knee 
pain but the private records do not show a current right or left 
knee disability.  Records from the V. Clinic, the Veteran's 
family practitioner, show that in October 2005, the Veteran was 
injured in a motor vehicle accident.  A November 2005 private 
medical record indicates that the Veteran had right knee pain 
since the motor vehicle accident.  A Magnetic Resonance Imaging 
(MRI) of the right knee was performed and revealed no 
abnormality.  A December 2005 private medical record indicates 
that the swelling of the right knee subsided.  

VA treatment records dated in 2004 show complaints of knee pain.  
However, the symptoms were not attributed to a known diagnosis.  
A May 2003 U.M.M.C. record notes that musculoskeletal examination 
was within normal limits.  A July 2002 electromyography (EMG) 
report indicated that the findings were normal and there was no 
neurophysiologic evidence of a neuromuscular disease.  A December 
2000 x-ray examination of the right knee was normal.  

Here, although the Veteran is competent to report having right 
and left knee problems, see Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009) and Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007), the objective medical testing and 
clinical evaluation have ruled out a diagnosis of right or left 
knee disability.  See 38 C.F.R. § 3.159(a)(1) (2009).  The Board 
finds the objective medical testing, clinical evaluation and 
assessments more probative as to whether the Veteran has a right 
or left knee disability that is related to or had its onset in 
service.  As such, service connection for right and left knee 
disability must be denied.  

In reaching this conclusion, the Board observes that the Court 
has held that a symptom, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability.  Without a pathology to which the 
symptoms of knee pain can be attributed, there is no basis to 
find a knee disability or disease for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past).

Because there is no objective medical evidence of a current right 
or left knee disability, the preponderance of the evidence is 
against the claims, and the benefit of the doubt doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the 
claims for service connection for right and left knee 
disabilities are denied.

Service connection for a respiratory disorder to include chronic 
obstructive pulmonary disease (COPD)

The Veteran asserts that she has COPD that is related to her 
period of service.  The Veteran contends that she was exposed to 
cigarette smoke, marijuana smoke and hazardous materials in 
service and this exposure put her at risk for COPD.  See the 
August 2000 statement from the Veteran.    

The preponderance of the evidence establishes that the Veteran 
does not have a current diagnosis of COPD or other respiratory 
disorder.  Service treatment records are silent for complaints, 
symptoms or diagnosis of COPD.  Enlistment examination in 
February 1981 indicates that examination of the chest and lungs 
was normal.  The July 1984 separation examination report notes 
that examination of the chest and lungs was normal.  The Veteran 
reported "no" when asked if she had asthma, shortness of 
breath, chronic cough, or pain or pressure in the chest. 

A November 1984 VA examination report indicates that examination 
of the respiratory system was negative. 

The record shows that the Veteran has had complaints of shortness 
of breath or breathing problems.  A December 2000 disability 
examination notes that the Veteran had complaints of shortness of 
breath.  The impression was "breathing problems."  A December 
2000 pulmonary function test (PFT) report indicates that the 
results were suggestive of poor effort.  

A January 2002 VA treatment record notes that the Veteran 
reported having asthma.  The physician noted that he was not sure 
what caused the Veteran's shortness of breath or chest pains.  

Private medical records dated in January 2003 and April 2003 note 
complaints of shortness of breath.  The January 2003 private 
medical record notes that the recent PFT results were normal.  VA 
treatment records dated in February 2002 indicate that PFT 
results showed no restrictive or obstructive effect.  

The Veteran was afforded a VA examination in June 2009 to 
determine the nature and etiology of the claimed COPD.  The 
report indicates that the Veteran reported developing shortness 
of breath in 2000, which occurred intermittently and was not 
necessarily related to exertion.  The examiner noted that service 
treatment records showed that the Veteran was treated for an 
upper respiratory infection in 1982 and a 1979 chest x-tray 
showed old, healed granulomas about the left hilar area and apex 
of the left lung.  The examiner noted that the Veteran reported 
exposure to second hand smoke in the military and the use of a 
gas mask in training.  The Veteran reported that she had been 
advised that she had changes compatible with mild neuromuscular 
abnormalities on PFT's in the past.  The examiner stated that 
previous PFT's showed mild obstructive changes at times.  

The diagnosis was dyspnea.  The examiner stated that from the 
description of the dyspnea, it was not clearly pulmonary related.  
The examiner stated that the exact etiology was unknown.  The 
examiner indicated that the current PFT's were normal with the 
exception of a low expiratory reserve volume of 1.04 liters or 62 
percent predicted.  The examiner indicated that this finding was 
compatible with mild chest wall restriction related to obesity 
and does not indicate intrinsic pulmonary disease.  The examiner 
stated that the chest x-ray examination showed the previously 
noted calcified granulomas but no other abnormalities.  

The Board finds that the VA opinion is highly probative because 
it was based upon physical examination of the Veteran, diagnostic 
test results, and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  The VA examiner considered the Veteran's entire 
medical history, provided the basis for the medical opinion, and 
pointed to the evidence which supported the opinion.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In 
short, the probative medical evidence shows that the Veteran has 
current findings of dyspnea but there is no evidence of a 
pulmonary disorder to include COPD.  The probative medical 
evidence of record establishes that the dyspnea is not related to 
disease or injury in service.  

There is no competent medical evidence of a current diagnosis of 
a pulmonary disorder, to include COPD, related to disease or 
injury in service.  As noted above, the Veteran reported that she 
had been told that she had COPD or findings of COPD related to a 
neuromuscular disorder.  The Board finds that the notation of 
COPD in the Veteran's reported medical history is not sufficient 
evidence of a current diagnosis especially in light of the 
specialized testing (PFTs) and examination that show normal 
findings.  The VA examiner considered the past PFTs and concluded 
that she did not have a current pulmonary disorder, to include 
COPD.  The Board finds this assessment to be the most probative 
evidence as to the onset and etiology of the Veteran's breathing 
problems, and thus finds that the preponderance of the evidence 
is against the claim.

In reaching this conclusion Board acknowledges that the Veteran 
may be competent to report having breathing problems.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009) and 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  To 
reiterate, however, the Board finds the objective medical testing 
and clinical evaluation have ruled out a diagnosis more 
probative.  See 38 C.F.R. § 3.159(a)(1) (2009).  As such, there 
is no medical evidence that attributes the Veteran's dyspnea to a 
diagnosed disease or disability.  As noted above, the Court has 
held that a symptom, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
Veteran's symptoms can be attributed, there is no basis to find a 
knee disability or disease for which service connection may be 
granted.  See Sanchez-Benitez, supra.  Also, the probative 
medical evidence indicates that the dyspnea is not related to 
disease or injury in service but is compatible with mild chest 
wall restriction related to obesity.  Accordingly, service 
connection is not warranted.

Because there is no evidence of a current pulmonary disorder to 
include COPD, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim 
for service connection for a pulmonary disorder to include COPD 
is denied.

Service connection for disability manifested by adenomyosis, 
menometromegia, irregular menses, and painful menses

The Veteran asserts that she has a disability manifested by 
painful menses and this disability is related to her period of 
service.  

Service treatment records show that in a June 1980 report of 
medical history, the Veteran reported having irregular menses 
without incapacitation.  Enlistment examination dated in February 
1981 indicates that pelvic examination was normal.  An April 1984 
service treatment record indicates that the Veteran reported 
having an irregular menstrual cycle.  Examination was essentially 
normal.  A May 1984 gynecological examination was within normal 
limits. 

A July 1984 separation examination report indicates that the 
Veteran had prolonged menses and menometromegia.  The report also 
notes that the Veteran had prolonged menses with fainting which 
existed prior to service.  Pelvic examination was normal.  

The medical evidence of record shows that the Veteran has a 
current diagnosis of adenomyosis.  See the July 2009 VA 
examination report.  

For the Veteran to be successful in this claim, the evidence must 
show either that it is at least as likely as not that the current 
adenomyosis is related to a disease or injury that occurred in 
service.  The question is whether the evidence is at least in 
equipoise as to whether the Veteran has current adenomyosis that 
is related to service.  The Board finds that the evidence is not 
in equipoise, but preponderates against the claim.  The Board 
finds that the probative evidence of record establishes that the 
current adenomyosis manifested many years after service and is 
not related to service.  

The record shows that the Veteran's symptoms of painful menses 
began in 2000.  The July 2009 VA examination report indicates 
that the Veteran reported that the symptoms began in 2000.  She 
reported that in 2000, her menses became irregular and she had 
heavy, painful bleeding and irregular cycles.  The June 2004 VA 
examination report notes that the Veteran reported having normal 
menstrual cycles from 1988 to June 2000, and then irregular 
cycles for about a year, and then monthly cycles.   

The medical evidence shows that the Veteran's current symptoms 
are attributed to the diagnosis of adenomyosis.  See June 2009 VA 
examination report.  The examiner attributes the Veteran's 
menstrual problems to this diagnosis.  

The competent and probative medical evidence establishes that the 
Veteran's current adenomyosis is not related to disease or injury 
in service but is a disorder that presented later in life.  In 
the July 2009 VA examination report, the examiner opined that 
adenomyosis was the cause of the Veteran's menstrual problems and 
this was a disorder that presented later in life.  

The Veteran contends that her menstrual disorder is caused by the 
assault in service, when she was attacked and knocked 
unconscious.  She asserts that when she regained consciousness, 
she was bleeding vaginally.  

The Veteran's assertions that her painful menses are due to the 
assault in service are afforded little probative weight as they 
conflict with her earlier assertions and are inconsistent with 
the competent medical evidence.  Indeed, the competent medical 
evidence of record establishes that the assault in service did 
not cause the adenomyosis or painful menses.  The VA examiner who 
performed the July 2009 VA examination considered the Veteran's 
report of the assault and opined that the adenomyosis was not due 
to the assault.  A June 2004 VA gynecological examination report 
indicates that the examiner also opined that it seemed unlikely 
that the Veteran's current menstrual disorder was related to the 
head injury in service.  

There is no competent medical evidence that relates the current 
adenomyosis to disease or injury in service.  The evidence is not 
in equipoise as to this claim, but preponderates against the 
claim for service connection for adenomyosis manifested by 
painful periods.  

The Board notes that the service treatment records show that the 
Veteran reported having irregular menstrual cycles.  See the June 
1980 report of medical history and an April 1984 service 
treatment record.  

The service treatment records show a diagnosis of menometromegia 
or prolonged menses.  The medical evidence shows that this 
disorder has resolved.  The Veteran was afforded a VA examination 
in November 1984.  The VA examination report shows a diagnosis of 
prolonged menses, historical, not found.  This disorder was not 
diagnosed upon VA examination in July 2009 and the current 
menstrual symptoms were attributed to the adenomyosis.   

In summary, the Board finds that the preponderance of the 
evidence is against the finding that the Veteran's menstrual 
disorder to include adenomyosis and menometromegia was incurred 
during service, or is related to an in-service injury or trauma.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection is not warranted.

Service connection for pes planus

There is evidence that the Veteran's pes planus pre-existed 
entrance into service.  Service treatment records show that upon 
enlistment examination in February 1981, pes planus, 
asymptomatic, was diagnosed.  

It is clear from the enlistment report that the pes planus was 
detected upon enlistment examination.  Thus, pes planus was 
detected upon enlistment and the presumption of soundness does 
not apply.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  A pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. Brown, 
7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1994).  

The preponderance of the evidence establishes that the pre-
existing pes planus was not aggravated beyond the natural 
progression of the disease.  

The June 2009 VA orthopedic examination report indicates that the 
examiner reviewed the claims folder and examined the Veteran.  
The examiner concluded that there was no evidence that the pes 
planus permanently worsened during service beyond the natural 
progression of the disease. 

The examiner noted that the Veteran reported that currently, the 
pain in the feet was intermittent and was in the balls of her 
feet.  Examination of the feet revealed minimal pes planus.  The 
examiner noted that there were no indications of complaints of 
pes planus during service and increase in severity of pes planus 
that would be indicative of aggravation had not been 
demonstrated.  The examiner noted that pes planus was noted in 
the record again in 2000 and there was no note of increased 
pathology.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  
The Court indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id.

The Board finds that the June 2009 VA medical opinion has great 
evidentiary weight.  The VA examiner reviewed the claims folder 
including the service treatment records and the Veteran's entire 
medical history before rendering a medical opinion.  The examiner 
opined that the pes planus was not permanently aggravated beyond 
the natural progression of the preexisting disorder.  The 
examiner based this opinion upon the lack of pes planus symptoms 
in service, the normal foot examinations at separation 
examination and in November 1984, and the lack of symptoms or 
clinical findings until 2000.   

The Board also points out that the examiner has the skill and 
expertise to render an opinion as to whether the pes planus did 
not increase in severity beyond its natural progression.  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See also Black v. Brown, 10 
Vet. App. 279, 284 (1997).

The Board also notes that the evidence of record supports the 
medical opinion that the pes planus was not permanently 
aggravated beyond the natural progression of the disease.  The 
service treatment records do not show treatment of pes planus in 
service.  A September 1983 service treatment record notes that 
the Veteran reported having foot pain in the first and second 
metatarsal areas of the plantar aspect of the right foot after 
dancing.  The assessment was tendonitis versus soft tissue 
injury.  A September 1983 service treatment record notes that the 
Veteran had right big toe foot pain after dancing in high heels.  
The assessment was plantar fasciitis.  X-ray examination of the 
right foot was normal.  The report of medical history for the 
separation examination in July 1984 notes that the Veteran 
reported having "foot trouble."  The separation examination 
report dated in July 1984 indicates that examination of the feet 
was normal. 

The Veteran underwent VA examination in November 1984.  She did 
not report any complaints or symptoms of pes planus.  Examination 
of the feet was negative.  Pes planus was not diagnosed.  The 
Veteran underwent a disability examination in December 2000.  The 
Veteran reported having pain in the feet and bilateral pes planus 
was diagnosed.

The Board finds that the probative evidence of record shows that 
the Veteran's preexisting pes planus did not increase in severity 
beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The Veteran has theorized that the pes planus has increased in 
severity during period of service.  Although the Veteran is 
competent to report that her pes planus disability increased in 
severity in service, see Falzone, the Board finds that the June 
2009 VA examiner's assessment constitutes competent medical 
evidence that clearly and unmistakably shows that it did not 
increase in severity in service.  As such, the Board finds that 
the preponderance of the evidence reveals that pes planus pre-
existed service and did not permanently increase in pathological 
severity or disability beyond the natural progression of the 
disease.  The preponderance of the evidence is against the claim 
and the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  As such, service connection must be 
denied.

Service connection for a neck disability

The Veteran asserts that she has a neck disability due to an 
abscess removal from her neck in service. 

The preponderance of the evidence establishes that the Veteran 
does not currently have a neck disability related to service 
including the removal of an abscess in service.   

Service treatment records show that the Veteran had an abscess 
removed for the back of her neck after a spontaneous rupture of 
the abscess.  The abscess was drained.  See the January 1982 
service treatment records.  Separation examination dated in July 
1984 indicates that examination of the neck and spine was normal.  

A November 1984 VA examination report indicates that examination 
of the neck was normal.  The Veteran had no complaints pertinent 
to the neck.  The Veteran was examined for disability benefits in 
December 2000; the report does not show any complaints or 
diagnosis of a neck disability. 

A January 2002 VA treatment record indicates that the Veteran had 
neck pain associated with her employment as a nurse.  

In 2002, the Veteran underwent neurological evaluation for a 
neuromuscular disorder and no evidence of this disorder was 
found.  EMG and nerve conduction studies of the upper extremities 
was normal.  There was no neurophysiologic evidence of a 
neuromuscular disorder.  

A June 2004 VA examination report shows that examination of the 
neck was normal.  VA treatment records dated in November and 
December 2004 show that the Veteran reported having neck pain.  A 
December 2005 MRI of the lumbar spine revealed possible cervical 
spondylosis with radiculopathy.   

A February 2006 private treatment record notes that the Veteran 
reported having significant neck pain since a motor vehicle 
accident in October 2005.  MRI of the cervical spine was normal.  

The Veteran was afforded a VA examination in June 2009 to 
determine the nature and etiology of the claimed neck disability.  
The examiner reviewed the Veteran's claims folder and medical 
history and examined the Veteran.  The examiner also considered 
the Veteran's report of the abscess surgery in service.  The 
Veteran reported sustaining a whiplash injury to the neck in 2005 
and 2008 in motor vehicle accidents.  The Veteran reported having 
recurrent neck pain and pain that radiated from the neck.  

The Veteran underwent physical examination.  X-ray examination of 
the cervical spine was unremarkable except for the presence of an 
anterior osteophyte formation at C4-5.  The impression was 
cervical spine spondylosis.  

The examiner concluded that it was not as likely as not that the 
Veteran had a neck disability related to service.  The examiner 
observed that there is no objective evidence of any impairment of 
the neck due to the abscess drainage in service.  The examiner 
also explained that the cervical spondylosis was age related and 
was not related to the abscess drainage in service.  

Here, although the Veteran is competent to report that she has 
neck problems related to service, see Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009) and Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007), the objective medical testing 
and clinical evaluation have ruled out a diagnosis of right or 
left knee disability.  See 38 C.F.R. § 3.159(a)(1) (2009).  The 
Board finds the objective medical testing, clinical evaluation 
and assessments more probative as to whether she has a right or 
left knee disability that is related to or had its onset in 
service.  As such, because the preponderance of the evidence is 
against the finding that the Veteran has a current neck or 
cervical spine disability that was incurred in service or is 
related to disease or injury in service, service connection must 
be denied.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim of service connection for a neck or 
cervical spine disability is denied. 

Service connection for a psychiatric disorder to include PTSD

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
DSM-IV as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid diagnosis of 
PTSD requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.

The Veteran asserts that she has PTSD due to physical and sexual 
assault in service.  She contends that in January 1984, she 
sustained a head injury and was unconscious for 2 or 3 hours.  
The Veteran asserts that she may have been sexually assaulted 
when she was unconscious.  She also asserts that days later, she 
was injured when a port-a john she was in was shaken.  See the 
August 2000, October 2001, and April 2003 statements and the 
Veteran's report of the stressor events at the VA examination in 
June 2009.  

Since the Veteran's contentions involve allegations of personal 
assault, the provisions of 38 C.F.R. § 3.304(f) are applicable.  
Initially, the Board finds that the Veteran has received proper 
notice pursuant to 38 C.F.R. § 3.304(f).  The provisions of 38 
C.F.R. § 3.304(f) indicate that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  

In the present case, the Board finds that the Veteran received 
proper notice under 38 C.F.R. § 3.304(f).  With the April 2008 
letter, the RO provided a VA form that informed the Veteran that 
she could submit non-military evidence and statements from 
persons who knew her or was aware of the stressor event in 
support of the claim.  

The service records show that the Veteran served with the U.S. 
Army from July 1981 to July 1984.  The Veteran had one year and 
eight days of foreign service.  There is no indication in the 
service records that the Veteran was awarded a medal indicative 
of combat and the Veteran does not assert that she was in combat 
with the enemy.  Since there is no evidence that the Veteran 
engaged in combat, there must be credible supporting evidence of 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).  

Only one of the Veteran's claimed stressors events is verified.  
Service personnel records verify that the Veteran was in a port-
a-john when it was shaken by another soldier.  The stressor event 
of sustaining a head injury and being unconscious is not 
verified.  Service personnel records do not verify that this 
event occurred but offer different accounts of this claimed 
event.  

The Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a current diagnosis of 
PTSD or any psychiatric disorder at this time.  The Veteran was 
afforded a VA psychiatric examination in June 2009.  The VA 
examination report indicates that the Veteran reported the 
claimed stressor events to the examiner.  The examiner reviewed 
the Veteran's medical and psychiatric history and claims folder 
and examined the Veteran.  

The examiner concluded that the Veteran did not have a current 
diagnosis of PTSD or any Axis I diagnoses.  The examiner stated 
that the Veteran did not meet the DSM-IV criteria for any 
psychiatric diagnoses.  

The Board finds no proof of a present psychiatric disorder to 
include PTSD.  There is no medical evidence showing that the 
Veteran has an Axis I psychiatric disability.  The medical 
evidence shows a past diagnosis of adjustment disorder with mixed 
emotional features, mild and resolving.  See the November 1984 VA 
examination report.  However, the medical evidence shows that 
this disorder has resolved.  The June 2009 VA examination report 
indicates that the examiner stated that it took the Veteran some 
time to rebound from the assault and/or injury that occurred at 
the end of her military service, but the Veteran pretty much 
forgot about the situation once she got away from it.  The 
examiner stated that if there was a delusional aspect of the 
Veteran's reaction to what had happened, it was time limited.  
The examiner concluded that the Veteran had no psychiatric 
diagnosis at that time.  

The Court has held that Congress specifically limited entitlement 
to service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of the 
claim, as opposed to sometime in the distant past).

As there is no evidence of a current diagnosis of PTSD or any 
other psychiatric disorder, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.  Thus, the claim is 
denied. 


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a respiratory disorder to include chronic 
obstructive pulmonary disease is denied.  

Service connection for a menstrual disorder to include 
adenomyosis, painful menses, and menometromegia is denied.  

Service connection for pes planus is denied.  

Service connection for a neck disability is denied.  

Service connection for a psychiatric disorder to include PTSD is 
denied.  


REMAND

The March 2008 Board decision remanded the issue of entitlement 
to service connection for a back disability.  This issue was 
inadvertently left out of the supplement statement of the case 
dated in April 2010.  Additional evidence pertinent to this claim 
was associated with the file including evidence from the June 
2009 VA examination report.  The RO did not issue a Supplemental 
Statement of the Case after receipt of this evidence.  

Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case 
must be furnished to the Veteran when additional pertinent 
evidence is received after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued.  See 
also 38 U.S.C.A. § 7105 (West 2002).  As these requirements have 
not been satisfied, a remand is required in order to ensure due 
process to the Veteran.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the issue 
remaining on appeal in light of all the 
evidence of record.  If any benefits 
remaining on appeal are denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and her 
representative.  They should be afforded a 
reasonable opportunity for response.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose of 
appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


